Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION

1.	The application of Kang et al. for the "METHOD AND SYSTEM FOR NAME-BASED IN-NETWORKING PROCESSING" filed 12/06/2019 has been examined.   This application claims foreign priority to 10-2018-0156602, filed 12/07/2018 in Korea.  Claims 1-20 are pending in the application.

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.

	
Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.        Claims 1-2, 4-6, 12-15, 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bae et al. (US#9,628,378) in view of Vannithamby et al. (US#10,848,584).  
see Fig. 1; Col. 3, line 34 to Col. 4, line 28 for CCN or a name-based network), the router comprising: a transmitting and receiving unit performing transmission and reception of information; and a processor controlling the transmitting and receiving unit (see Fig. 6 for a forwarding engine model of a network node 600), wherein the processor receives an INP interest packet through the transmitting and receiving unit (Fig. 5; Col. 6; lines 1-6 : at step 510, the network node receives a content request packet, namely, an interest packet), and determines whether or not to perform the INP execution in the router on the basis of user policy information included in the INP interest packet (Fig. 5; Col. 6, lines 7-47: steps, 520, 540, 560 for determines whether the network node has an CCN processing function; whether the content corresponding to the second information is present in the CS of the network node; and whether information is present in the pending interest table - PIT of the network node), wherein when the router is capable of performing the INP execution, the processor generates an execution environment, and executes a function, and when the router is not capable of performing the INP execution, the processor transfers the INP interest packet to another router (see Figs. 4,5, 9; Col. 5, lines 36-61: step 460 for forwarding the packet to another network node based on whether the content corresponding to the second information is stored in the network node).  It’s also noted that, in the content-centric network (CCN) or a name-based network, a name of a content may perform a compass function to locate a node in which the content is stored, and may be used to identify the content.  An unique name in a CCN is typically location-independent and uniquely identifies a Content 
However, Bae’s reference does not disclose expressly wherein performing the INP execution in the router on the basis of user policy information included in the interest packet.  In the same field of endeavor, Vannithamby et al. (US#10,848,584) teaches in Figs. 5, 16, 18 the logical block diagrams illustrated of a system that can route packets 508 (e.g., interest packets and/or content packets) based on one or more attributes, in which the policy processing circuitry 1604 can record updates to policies 1612 and/or attributes 1610, such as can be provided by the lower layer circuitry 1602 through API 1606 or by the router 502A-C. The policy processing circuitry 1604 can perform analytics on performance of the policies (Col. 7; lines 36-50 & Col. 13, line 38 to Col. 14, line 47).
Regarding claim 15, the reference further teach wherein the INP interest packet includes a routing name, a function name, and a function argument name (Bae et al.: Figs. 1, 6; Col. 7, lines 31-63: content-centric networking (CCN) supports name-based routing).
Regarding claim 17, the reference further teach wherein the user policy information is set to at least one of a near-data location preference policy (NEAR DATA), a near-client location preference policy (NEAR CLIENT), and an infrastructure delegating policy (ANY) (Vannithamby et al. : Figs. 5, 16, 18; Col. 7; lines 36-50 & Col. 13, line 38 to Col. 14, line 47).
Regarding claim 18, the reference further teach wherein the INP interest packet includes constraint information which indicates conditional information on the execution environment for Vannithamby et al.: Fig. 3; Col. 4, lines 37-67: the nonce field 306 can be used to limit an amount of time the interest packet 300 persists).
Regarding claim 19, the reference further teach wherein the other router to which the processor transfers the INP interest packet is a subsequent router connected to the router (Bae et al.: see Figs. 2, 4; Col. 5, lines 36-61). 
Regarding claims 1-2, 4-6, 12-13, 20, they are method claims corresponding to the apparatus claims 14-15, 17-19 examined above. Therefore, claims 1-2, 4-6, 12-13, 20 are analyzed and rejected as previously discussed with respect to claims 14-15, 17-19. 
One skilled in the art would have recognized the need for effectively and efficiently processing of the data in a name-based network environment, and would have applied Vannithamby’s teaching for data routing in ICN on the basis of user policy information included in the interest packet into Bae's method of a network node for internet protocol (IP) routing compatibility.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Vannithamby’s routing in an Information Centric Network into Bae’s packet format and communication method of network node for IP routing compatibility and network node therefor with the motivation being to provide a method and apparatus for name-based in network processing.
Allowable Subject Matter
6.	Claims 3, 7-11, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the routing name 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Muscariello et al. (US#10,798,633) shows heterogeneous access gateway for an ICN.
The Muscariello et al. (US#10,749,995) shows system and method to facilitate integration of ICN into IP networks.
The Muscariello et al. (US#10,764,188) shows system and method to facilitate robust traffic load balancing and remote adaptive active queue management in an ICN environment.
The Asati et al. (US#10,404,592) shows system and method to facilitate content forwarding using BIER in ICN environment.
The Smith et al. (US#2019/0319964) shows Information Centric Network ICN namespace policy based content delivery.
The Xie et al. (US#9,137,152) method for scalable routing in content-oriented networks.
The Fox et al. (US#10,212,196) shows interface discovery and authentication in name-based network.
The Byun (US#2020/0136981) apparatus and method of managing content name in ICN.
The Link et al. (US#10,659,353) shows dynamic scriptable routing.

The Somayazulu et al. (US#10,805,418) shows data management in an ICN. 
The Ravindran et al. (US#9,838,333) show software defined ICN. 
The Voellmy (US#2017/0250869) show managing network forwarding configuration using algorithmic policies. 
The Westphal et al. (US#2014/0173018) show content based traffic engineering in software defined ICN. 
The Chitalia et al. (US#2020/0007405) show monitoring and policy control of distributed data and control. 

9.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
10.	Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

11.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Mphan

/MAN U PHAN/Primary Examiner, Art Unit 2477